                 Case 2:20-cv-01491-RSM Document 24 Filed 12/23/20 Page 1 of 2



 1
                                                             HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   BROOKS SPORTS, INC., a Washington                )   Case No. 2:20-cv-01491-RSM
     corporation,                                     )
10                                                    )   ORDER GRANTING STIPULATED
                                       Plaintiff,     )   MOTION FOR EXTENSION OF TIME
11                                                    )   TO AMEND COMPLAINT AND FILE
               v.                                     )   JOINT STATUS REPORT
12                                                    )
     SPARC Group, LLC, a Delaware limited             )
13   liability company,                               )   [CLERK’S ACTION REQUIRED]
                                                      )
14                                   Defendant.       )
                                                      )
15

16            This matter having come before the Court on the parties’ Stipulated Motion for Extension

17   of Time to Amend Complaint and file Joint Status Report, the Court, having reviewed the

18   Stipulated Motion hereby extends the following deadlines:

19            Plaintiff’s deadline to amend its complaint: January 18.

20            Defendants’ deadline to respond to amended complaint: February 18.

21            Joint Status Report deadline: February 23.

22            SO ORDERED.

23            DATED this 23rd day of December, 2020.

24

25

26                                                  A
                                                    RICARDO S. MARTINEZ
27                                                  CHIEF UNITED STATES DISTRICT JUDGE

     [PROPOSED] ORDER GRANTING STIPULATED                                  LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
     MOTION TO EXTEND TIME TO ANSWER OR
                                                                             P.O. BOX 91302
     OTHERWISE RESPOND                                            SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:20-cv-01491-RSM - 1                                  206.223.7000 FAX: 206.223.7107
     133488.0001/8296486.1
                 Case 2:20-cv-01491-RSM Document 24 Filed 12/23/20 Page 2 of 2



 1   Presented By:
 2   SUMMIT LAW GROUP
 3

 4
     By: /s/ Diana Siri Breaux (with consent)
 5       Diana Siri Breaux, WSBA No. 46112
         315 5th Ave S., Suite 1000
 6       Seattle, Washington 98104
         Telephone: 206.676.7058
 7       dianab@summitlaw.com
       Attorneys for Plaintiff
 8

 9   LANE POWELL PC
       By: /s/ Joseph Adamson
10         Tiffany Connors, WSBA No. 41740
           Joseph Adamson, WSBA No. 54752
11         1420 Fifth Avenue, Suite 4200
12         P.O. Box 91302
           Seattle, Washington 98111-9402
13         Telephone: 206.223.7000
           connorst@lanepowell.com
14         adamsonj@lanepowell.com
         Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER GRANTING STIPULATED                       LANE POWELL PC
                                                         1420 FIFTH AVENUE, SUITE 4200
     MOTION TO EXTEND TIME TO ANSWER OR
                                                                  P.O. BOX 91302
     OTHERWISE RESPOND                                 SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:20-cv-01491-RSM - 2                       206.223.7000 FAX: 206.223.7107
     133488.0001/8296486.1
